Citation Nr: 1536092	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In October 2013, the Board remanded the case to the Appeals Management Center (AMC) for further development.  The case was subsequently returned to the Board for appellate review.  In April 2015, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. § 20.901, 20.903.  In July 2015, the Veteran related that he had no further argument or evidence to submit, and he indicated that he wanted the Board to immediately proceed with the adjudication of his appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals a January 2014 supplemental statement of the case (SSOC).  The remaining documents are duplicative of the evidence in the VBMS file.


FINDING OF FACT

The Veteran's current bilateral hearing loss did not manifest during service or within one year thereafter and has not been shown to be otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2014; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in March 2011, prior to the initial decision on the claim for service connection for bilateral hearing loss in December 2011.  The letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  In addition, the letter explained how disability ratings and effective dates are determined.  Therefore, the timing requirement of the notice as set forth in Pelegrini for this issue has been met and to decide the appeal would not be prejudicial to the claimant.  The letter provided all required substantive notice.  Therefore, the duty to notify has been met.
 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in October 2011 and December 2013.  In addition, as noted above, a VHA opinion was obtained in April 2015.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2015 VHA opinion is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on previous examination findings, and it fully addresses the criteria that is relevant to making a determination in this case.  The VA examiner provided a medical opinion with rationale, as was requested by the Board in the May 2015 VHA opinion request.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In addition, as noted above, the Board remanded this matter for further development in October 2013.  Relevant to the claim currently remaining on appeal, the Board instructed the RO to provide the Veteran another VA examination and readjudicate the claim.  Subsequently, the Veteran was afforded an examination in December 2013, and his claim was readjudicated in a January 2014 supplemental statement of the case.  Thus, there was compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

In this case, the Veteran has claimed that he developed bilateral hearing loss as a result of noise exposure during his military service.  He served as an airframe or helicopter repairman during service and has stated that he was exposed to military noise from gunfire at the rifle range, various machinery and equipment related to his job as an airframe repairman, and aircraft noise. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, such as sensorineural hearing loss, are listed as chronic diseases in the regulation.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d at 1331.

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.

On the authorized audiological evaluation during an enlistment examination in February 1964, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5) 
5 (15)
20 (25)
LEFT
-5 (10)
-10 (0)
0 (10)
15 (25)
10 (15)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

In the February 1964 report of medical history, the Veteran also denied having any ear trouble and hearing loss.

In the February 1967 separation examination report, a normal clinical evaluation of the ears was noted.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

The Veteran also had a hearing loss profile of "H1." See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  In addition, he denied having a medical history of hearing loss and ear trouble at that time.

Moreover, the Veteran did not seek treatment immediately following his separation for either hearing loss, and there is no evidence of any hearing loss within one year of his military service.  Indeed, the Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 many decades after his military service. 

Based on this evidence, the Board finds that neither sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken throughout active service were essentially normal, and the Veteran denied having any history of ear trouble or hearing loss during that time period.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were shown in the service records.   As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

In addition, the Board notes that the Veteran has not asserted that his hearing loss manifested in service or within one year thereafter.  Nor has he claimed continuity of symptomatology.  Rather, he has argued that his current hearing loss was caused by or the result of his noise exposure in service.

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

As noted above, the Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss resulted.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159(a)(2).  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his noise exposure in service.

The October 2011 VA examiner opined that the Veteran's hearing loss was less likely as not related to his military service.  In so doing, he stated that the Veteran's February 1964 enlistment audiogram and his February 1967 separation audiogram both indicated normal hearing bilaterally.  He also noted that there was no hearing loss between 500 to 4000 Hertz in either ear during service.  However, the Board finds that this opinion has limited probative value because the examiner appears to have based his opinion solely on the lack of medical evidence of hearing loss at separation.  As noted above, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A December 2013 VA examiner noted that the Veteran was an airframe or helicopter repairman during service and that he was exposed to military noise exposure from gunfire at the rifle range, various machinery and equipment related to his job as an airframe repairman, and aircraft noise.  However, she opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She provided the following rationale for her opinion:

A review of service records reveal this [V]eteran's hearing thresholds at time of separation were within normal limits.  According to the American College of Occupational Medicine Noise and Hearing Conservation Committee, "a noise induced hearing loss will not progress once noise exposure is stopped[.]"  Therefore[,] it is this examiner's opinion that this [V]eteran's current bilateral hearing loss is less likely than not caused by or a result of an event in military service.

The Board finds that December 2013 VA examiner's opinion to have some probative value, as she did review the claims file and cite to medical literature.  However, her rationale was limited.

In an April 2015 VHA opinion, a VA audiologist noted that she had reviewed the Veteran's claims file, including audiogram results from the Veteran's service from 1964 to 1967.  She indicated that the Veteran had normal hearing across all test frequencies during service, including normal hearing at enlistment and separation from service.  She provided the following opinion:

In the absence of cochlear impairment at the time of separation from the military and the absence of any documentation of complaints of hearing loss prior to or at the time of discharge, it is my opinion [that] the [V]eteran's hearing loss is less likely due to noise exposure during military service.  My opinion is based on audiometric data obtained during military service, case history[,] and previous exams.  There are many factors that could have contributed to [the Veteran's] current hearing loss.  Presbycusis (hearing loss related to age), post military noise exposure[,] and genetics are known causes of sensorineural hearing loss.  Any attempt for me to attribute [the Veteran's] current hearing loss to these factors is merely speculation.  Research shows, once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure... It is also noteworthy that prior research indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued...

The Board finds the April 2015 VHA opinion to have high probative value.  The examiner reviewed the claims file and reported history, considered research, and supported her opinion with a thorough rationale.  She explained the significance of the lack of hearing loss in service and indicated that there were other factors that may have contributed to the Veteran's current hearing loss.

The Board does acknowledge that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the April 2015 VHA opinion outweighs the general assertions of the Veteran.  In this regard, the Board notes that the VA examiner has training, knowledge, and expertise.  She reviewed the evidence of record, including the Veteran's own lay statements, and relied on her expertise in rendering her opinion supported by rationale.  Therefore, the Board finds that the April 2015 opinion is more probative than the Veteran's lay statements.

Thus, the most persuasive opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and his military service is that provided by the VA examiner in April 2015, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss is not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the claim for service connection for bilateral hearing loss must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


